Explanations of vote
Let us now proceed to the explanations of votes.
(PL) Madam President, I would like today to comment on the serious accusation which was made in this Chamber against Members of the European Parliament, and on the slander of the European Parliament uttered by Mr Martin when he said that some MEPs do not vote themselves, but send proxies, who vote using the MEPs' voting cards. This is unacceptable behaviour, because the proceedings of the European Parliament are transmitted live. The citizens of Europe are sitting in the balcony and they heard today, in an election year, something extraordinary. It is slanderous, and I would ask that at its next meeting the Bureau instruct Mr Martin to withdraw his words and to apologise to all the MEPs who sit in this Chamber.
Mr Rogalski, you saw that I asked for it to be checked immediately whether it was true or false.
It is therefore on the record. It was false. It is therefore recorded in the Official Journal. I now ask for the President of Parliament to take the necessary action, and we will discuss it in the Bureau.
Madam President, you did indeed deal with it very speedily, but I do think that it is not acceptable that a Member should rise in his place and make such a serious allegation against other Members of the House. I hold no support for the gentlemen of the extreme right, but the President of Parliament must uphold and protect the rights of Members. We are being accused of all sorts of outrageous things, and we are entitled to proper conduct and ethical behaviour by our colleagues here in this House, and indeed outside the House.
If you please, I have recorded everything that you have said. You have seen that we have tried to deal with these matters quickly, because they are important. I am entirely in agreement with you, and we will see what action is to be taken.
Madam President, following that exchange and your very helpful reply, I was unable to catch your colleague's eye yesterday to report that the same Member - I decline to use the world 'honourable' - had published an article in the Austrian press naming a member of Parliament's staff. This seems to me, whether the allegations are true or false, to be yet another example of wholly improper behaviour. It may well be that the character involved would not have his credentials verified if the Austrian electorate are foolish enough to support him.
I have recorded what you have said, Mr Beazley. We are all in agreement that we need to be sensible here, but you are right, Mr Beazley, that in general this sort of thing always backfires on the person responsible.
Oral explanations of vote
Madam President, this report was about the rights of people with disabilities, and I wanted to put on record and acknowledge the work done by Richard Howitt, a Labour Member of this House, in his fight for people with disabilities.
I have always been a great fan of opening sporting opportunities for people with disabilities. We have all heard of the Para-Olympic movement, but this year, for the first time, the European Parliament and the Commission are recognising the magnificent work done by the Special Olympics movement for people with intellectual disabilities, run by Mr Tim Shriver. This has programmes across the globe, and one of them is now going to be part-funded by the European Union budget.
I have been privileged to go both Summer World Games in Shanghai and this year's Winter Games in Boise, Idaho, and it is difficult to describe the range of emotions you feel when watching the athletes compete and participate. I just wanted to put on record my complete support for this resolution.
Madam President, I think once again this is one of those reports that many people can welcome. In the battle for better energy conservation and more efficient energy use, I think we all want to see more energy-efficient products. But once again I have to draw attention to the fact that we should be leading by example in this House.
When we talk about energy efficiency, we should make sure that we put our own House in order. The European Parliament has three buildings - two Parliament buildings and one administrative building - one in Brussels, one in Strasbourg and one in Luxembourg. That clearly shows that we ourselves are not walking the walk when it comes to energy efficiency.
It is time to lead by example. It is time to put the battle for energy efficiency at the forefront. We need to close down the Strasbourg Parliament, close down the Luxembourg administrative buildings and stay in Brussels.
(DE) Madam President, I wanted to speak because these cross border payments are very advantageous and indicate that, through a positive solution and the elimination of further barriers, the European Union is consciously relating to citizens and is establishing regulations that will make things easier for them in their day to day lives. I am firmly convinced about this report and am therefore positive that we have taken a significant step forwards here in facilitating activities within the European Union. I hope that this will set a precedent for other areas.
Madam President, I hope that when I give my explanation of vote I do not provoke the same sort of petty responses that one can expect from the other side of the House.
I think we all agree that we need to tackle tax evasion, but at the same time we need to understand that, in the case of those entrepreneurs who work hard, who create jobs and wealth for others and then are taxed heavily for doing so, it is quite understandable when they legally want to transfer their money to lower-tax regimes.
I think we all agree that we need to fight fraud, but let us not crack down on legal transfers of money. We may think that the result of such actions will lead to the removal of low-tax regimes and that we will all have to pay higher taxes, and I know that is something that, particularly on the other side of the House, people welcome. But we also have to understand the unintended consequences of our actions sometimes, and if we seek to crack down too much on lower-tax regimes and lower-tax areas, rather than just driving money from one country to another, we will drive much-needed capital, much-needed innovation and much-needed entrepreneurship out of Europe altogether.
(FR) Madam President, I did of course vote against the Hamon report, which is even worse than the Commission's proposal on the taxation of savings, because, against all logic, a majority of Parliament - although it far from represents the majority of the Members of this House - voted to abolish the system of taxation at source, which works, in order to retain only the system of exchange of information, which is costly, bureaucratic and inefficient. This is incomprehensible!
I am happy to admit that the majority of the Members here did not have a good knowledge of the issue, otherwise they would not have been able to vote to abolish a system that is efficient, cheap, and that ensures that everyone pays tax on capital income, instead advocating exchange of information.
Mr Hamon told me that he is not interested as to whether everyone pays their taxes. Last night he told me: 'I want to know that French people...
(The President cut off the speaker)
Madam President, this is on the same issue in relation to the free vote. I do not have an objection in principle to the withholding tax system, but I do think we have to put down a marker that tax evasion is not acceptable.
I agree with the comments that have been made about tax competition being a good thing. I think it is a good thing. I think anybody who looked at this independently would say it is a good thing. People often say, well, isn't it easy for you - you have 12.5% corporation tax in Ireland, and I say, well why don't you have a 12.5% corporation tax in your country, if that is the problem? But there is an issue here, and we need to put down the marker about tax evasion. That is a criminal offence, and we really have to ensure that we do not become too close to those who practise these types of evasions.
We have seen in the past where bad regulation and bad practice have brought the financial world. So in principle I am not opposed to the withholding tax, but I do want to put down the marker that we do need to do something more emphatic about the whole question of tax evasion.
My political group, the Group of the European People's Party (Christian Democrats) and European Democrats, welcomes the result of today's vote on the Catherine Neris report on harmonised conditions for the marketing of construction products.
First-reading approval with the Council was not possible because some of the Member States did not agree to a compulsory statement of conformity. Today's vote establishes the European Parliament's position on some politically sensitive issues, particularly the CE mark, which should convince the Council to reach a common position followed by approval from the European Parliament and the Commission at second reading.
My political group, the PPE-DE, in an agreement with the Socialist Party in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe and the Group of the Greens/European Free Alliance, has only supported technical improvements to the text and through our additional amendment proposals we have brought the text passed by the Committee on Internal Market and Consumer Protection closer to the working text of the Council. The PPE-DE did not support Amendments 17 and 54 which were passed in committee, because it agreed with the Commission proposal - we are opposed to the introduction of intra-state markings, because they represent a barrier to the internal market and we agree that Member States should eliminate all national references demonstrating conformity other than the CE mark.
I am delighted that this position received clear backing from Commissioner Verheugen in yesterday's debate. I wish the legislation success.
(NL) This resolution certainly contains a few positive elements, such as a call to strengthen Frontex's mandate and to take initiatives for a European internal security policy, which should complement national security plans. In the end, I decided to vote against it, though, because I find it totally unacceptable that this Parliament, which, after all, is supposed to represent Europe's citizens, should tenaciously cling to the Lisbon Treaty. The appeal to submit proposals at the earliest opportunity to make the import of foreign workers easier likewise failed to meet with my approval and, in my view, warranted a 'no' vote.
Madam President, like others in this House, I welcome the new drive to revive the Nuclear Non-Proliferation Treaty, including the Security Council resolution to close loopholes in the existing legal framework.
However, I reject the direct implication within this report that the European Union should replace the key Member States as the major actor in this particular process. I think it beggars belief for this place to try and believe that it should extend its tentacles into this area, especially considering the fact that only two Member States are nuclear weapon states, with an additional four participating in NATO nuclear weapon sharing.
This report is more interested in grabbing the chance of replacing Member States around the top table of international governance than paying sufficient attention to the danger of proliferation by terrorists and rogue states.
Madam President, I think when we start from first principles, we can all agree that nuclear weapons are bad. I think we all agree that war is a bad thing - that is motherhood and apple pie. As the great philosopher Edwin Starr once said: 'War, huh, what is it good for? Absolutely nothing'.
But when we look at this, we have to ask the question: should the EU really replace the two nuclear Member States in the whole process of non-proliferation, given the lack of expertise that exists outside those Member States? Is it not premature to suggest that the UK should dismantle fissile material production when there is so much of this material that can get into the hands of terrorists and other rogue Member States?
This is nothing but a power grab and will actually do much less in the battle against nuclear proliferation, and we should forget about power grabbing and actually tackle the problem itself.
Madam President, a couple of weeks ago I was having one of my favourite meals, a curry, in the village of Long Buckby near to where I live, and I was hosting a group of people who are new to politics in a political discussion. Like everybody - and you all know this - as a Member of the European Parliament they immediately think a number of things. Firstly, that you are on the gravy train and you do not really care about ordinary people, and secondly that Europe is not working: there are too many regulations. Maybe in some cases they are right - there should be a cost-benefit analysis of what the regulations are - and they are badly implemented, in fact not uniformly implemented across the continent.
This report talks about the monitoring of Community law, and that is a good thing. If you look at the Eurobarometer web site, you will see the number of infringement cases that the Commission takes out against individual Member States. But this lack of implementation and equal implementation is one of the biggest problems that people in this Chamber who are not like me - who are Europhile rather than Euro-sceptic - have to face in the future.
Madam President, I think, once again, there is room for consensus when we look at this issue, whether one is sceptical about future European integration or one wants to see their own country subsumed into a supernational state. I think we all agree, at the moment, that we are all members of the European Union and we should abide by Community law, because we have been through the due process, the debates and legal processes.
Therefore, we need better monitoring - I think we all agree - of the application of Community law. So when I have constituents in London and cheesemongers complaining to me about the fact that they have had to invest lots of money to make sure, for example, that the facilities they use to sell cheese meet EU standards that have been gold plated by British civil servants, and then they travel across to other Member States and see cheese being sold openly in street markets and melting and they wonder about the application of Community laws in other countries, it is time for us to show that we are strict about application of Community law right across the EU.
Madam President, I just wondered if it was actually in order for Mr Kamall to urge the European Parliament to ignore the Treaties and ignore its legal obligations and, indeed, to increase the powers of the European Parliament in addressing the issue of the buildings in three different locations. He knows perfectly well that, unfortunately, it is the governments of the Member States who decide on the seats of the institutions and, unfortunately, under the chairmanship of the former leader of his party, John Major, at the Edinburgh Summit in 1992, they imposed a legal obligation on the European Parliament to have 12 part-sessions a year in Strasbourg.
That is unfortunate, but surely the answer is not to break the law. Surely the answer is to ask the governments to revise that unfortunate decision that was taken under the leadership of the former leader of his party.
Written explanations of vote
I voted for the European Parliament resolution on women's rights in Afghanistan, because I believe that the new draft law on the personal status of Shiite women is unacceptable. This legislation, which was recently approved by both chambers of the Afghan Parliament, places severe restrictions on women's freedom of movement, legitimises 'marital rape' and promotes discrimination against women in the areas of marriage, divorce, inheritance and access to education. This is not consistent with international standards of human rights in general, nor with women's rights.
I believe that the European Union must send a clear signal that this draft law needs to be repealed as its contents contradict the principle of gender equality, as enshrined in international conventions.
I voted for the joint motion for a resolution on support for the Special Court for Sierra Leone, as it is vital to ensure that the perpetrators of violent crimes under international humanitarian law, notably war crimes and crimes against humanity, are punished and serve out their punishments.
Established in 2000 by the United Nations and the Government of Sierra Leone, this was the first international court to be funded by voluntary contributions, the first to be established in a country where the alleged crimes took place, and the first to indict a sitting African head of state for war crimes and crimes against humanity.
The residents of Camp Ashraf are one of the visible faces of the Iranian regime's oppression and of the resistance to this violence.
The link that people have repeatedly attempted to make between members of the Iranian resistance and terrorism is unjustified, as newspapers, politicians and courts have been able to prove. On the contrary, the situation in Camp Ashraf is in the public domain and numerous people, including members of parliament and journalists, have visited the camp and drawn their own conclusions. The residents of Camp Ashraf are protected persons under the Geneva Convention. For these reasons, the signal sent by the European Parliament is vitally important: the Camp Ashraf residents have a right to be protected and not to be handed over, under any circumstances, to the Iranian regime. This is a question of the most basic respect for human rights. We therefore hope that this resolution will bear fruit.
Finally, I have one point to make about the Iranian regime. It is vital that the errors made at the start of and during the intervention by the United States' allies in Iraq are not now compounded by errors made on their exit. If, at the end of this process, the Iranian fundamentalist regime has reinforced its influence in the region, in particular by controlling the internal affairs of Iraq, then that region will be further away from peace and the world will be facing a greater threat.
in writing. - Mr President, I encouraged all my Liberal colleagues to vote against the amendments of the Greens/EFA and the PES, as the draft resolution was well balanced already and those amendments did not accord to the spirit and essence of the resolution.
Criticizing and accusing the PMOI, one of the most prominent opposition movements of the Iranian people with no substantial evidence looks awfully like an attempt to appease the authoritarian regime of the Islamic Republic of Iran. I cannot imagine how anyone could feel comfortable doing a favour to this oppressive regime by supporting the amendments that provide an opportunity for Iran to attack and weaken the opposition movement that has been advocating for human rights and democracy in Iran.
I would like to thank all my colleagues who supported the original draft resolution that by no means threatened the lives and integrity of the people in Camp Ashraf. We must engage them to bring about a regime transition in Iran that would ensure peace and security in region that has been one of the must unpredictable and instable for more than decades.
in writing. - (IT) Madam President, I voted in favour of the report.
Over recent decades the tendency to approach the issue of persons with disabilities from a right-based perspective has matured and has been widely accepted internationally.
Respect for the rights of disabled persons has always been one of the key aspects of European social policy and in this sense the United Nations convention on human rights constitutes a step in this direction.
The principles of the convention are respect for dignity, autonomy, freedom of choice, independence, non-discrimination, social inclusion, respect for difference, equal opportunities, accessibility and equality between men and women.
Of special importance, with a view to promoting social inclusion, are Articles 24, 27 and 28 on subjects connected with education, employment and social protection. I therefore hope that the convention is adopted by as many votes as possible and that all the Member States will ratify it as soon as possible.
I voted for Mrs Jeleva's report on the United Nations Convention on the Rights of Persons with Disabilities, responsibility for which will, for the first time, be shared by the Community and its Member States, as it defends respect for dignity and individual autonomy and promotes non-discrimination, inclusion in society and acceptance of persons with disabilities as part of human diversity.
I voted in favour of adoption of the Jeleva report on the United Nations Convention on the Rights of Persons with Disabilities. These matters are especially important to me, and I have demonstrated this many times, for example at meetings of what is known as the Rehabilitation Parliament of the Voivodeship of Sub-Carpathia - there have been 18 of them.
I constantly emphasise that people with disabilities must be treated just as people without disabilities are treated. This means not only with noble declarations and legal regulations, but above all in the practical matters of everyday life. The principles of the Convention are as follows: respect for inherent dignity, individual autonomy including the freedom to make one's own choices, and respect for the independence of persons, non-discrimination, full and effective participation and inclusion in society, respect for difference and acceptance of persons with disabilities as part of human diversity and humanity, equality of opportunity, accessibility, equality between men and women, respect for the evolving capacities of children with disabilities and respect for the right of children with disabilities to preserve their identities.
In this context I think that the provisions of the United Nations Convention on the Rights of Persons with Disabilities are very positive. In the EU they apply to about 50 million people, and in the whole world the number is estimated to be 650 million.
in writing. - (EL) The Greek Communist Party did not vote for the report on the conclusion, by the EU, of the UN Convention and Protocol on the Rights of Persons with Disabilities, because it considers that the EU is not entitled to sign and ratify such agreements with the UN on behalf of the 27 Member States. The signature on the part of the EU infringes every concept of independence and sovereignty of the Member States of the EU, which are members of the UN and have the right and obligation to sign. In this particular case, the Greek Communist Party supports the Convention and Protocol on the Rights of Persons with Disabilities and the obligation of the Member States to apply it, despite the fact that this matter relates to the overall policy of the capitalist countries which apply an inhumane policy towards people who need special care.
in writing. - British Conservatives share to some extent the concerns in this report that there are serious civil liberties issues about some abuses in the practice of carrying out profiling in a small minority of cases, and welcomes the fact that the European Parliament is seeking to draw this to the attention of Member State governments. We believe, however, that our law enforcement authorities need to be able to use adequate tools for them to carry out their tasks effectively, of which profiling, particularly intelligence-led profiling, is one.
We could not, however, support this particular text, as the tone of the recitals in particular is unbalanced and overly alarmist. The rapporteur calls for the principle of proportionality to be observed, which makes it a source of particular regret that this principle was not respected in drawing up this report.
in writing. - (IT) Madam President, I voted in favour of the report.
One of the obligations to be met by any state in which the rule of law holds sway is to ensure that that prevention activities carried out for the safety of civilians are conducted not on the basis of a person's ethnic identity, but on the basis of that person's conduct.
Ethically speaking, no individual can or should be placed in detention of any kind unless there are acts that provide a basis for charging him or that provide evidence of his guilt. In order to contain the problem of immigration and terrorism, we have now reached the stage of developing 'profiles': this method has been created by police organisations and is able to identify, in advance, associations of people considered to be potential advocates of terrorist and criminal activities. One of the most effective methods of profiling goes by the name of 'data mining', and consists of seeking out persons, using computerised databases, through indicators that have been drawn up in advance and which are based on race, ethnicity, religion and nationality.
We must act to regulate profiling through legal parameters with the facility to guarantee the rights of any person, regardless of his or her race or religion.
Profiling is already now used in numerous areas ranging from keeping the peace to administrative and customs control of borders, and also the fight against terrorism.
There is increasing interest in the use of this investigation technique, based on gathering information about individuals from various sources, which may include more sensitive data such as ethnic origin, race, nationality or religion.
However, the use of these techniques has developed considerably without there having previously been any opportunity to debate them and arrive at a conclusion as to how and when they might be used, and when their use might be regarded as necessary, legitimate and proportionate.
It is also clear that the necessary safeguards must be established to protect the fundamental rights and freedoms of individuals.
This situation is even more worrying if we take into account that there must be cross-referencing between the various databases, such as SIS II (Schengen Information System), VIS (Visa Information System) and Eurodac.
I therefore congratulate the rapporteur, Mrs Ludford, on her initiative and on the opportunity that this has given us to start this debate, based on this report which I feel is fairly balanced and respects the commitments negotiated between us.
in writing. - (SV) The June List supports the wording that expresses the need to address profiling carried out by automated data 'mining' in a political debate, as it deviates from the general rule that decisions relating to combating crime should be based on a person's behaviour. We are strongly opposed to ethnic profiling, which entails the arbitrary use of information by the authorities on grounds of race, skin colour, language, religion, nationality and ethnic origin, among other things, and we see an obvious risk that innocent people may be subjected to arbitrary detention.
However, we do not believe that this problem is best solved at EU level. It should be solved at the international level by means of international agreements and conventions, such as via the United Nations, perhaps.
We support many of the wordings in this report, but, for the reasons stated above, we have chosen to vote against the report as a whole.
in writing. - (EL) The report deals with the method used by repressive mechanisms and secret services in the EU, based on the standards of similar mechanisms in the USA, to standardise and classify persons as suspects of 'terrorist' and criminal activity on the basis of their ethnicity or race, their behaviour, their political, social, religious and ideological persuasions and their social action. Of course, this method is not new. The repressive mechanisms of the bourgeoisie have a rich history of criminal activity against communists and social fighters for whom this classification was used in order to label them as being dangerous to 'public order and security'. Today, on the pretext of 'terrorism', they are hauled in again from the darkest ages in the history of the bourgeoisie in Europe.
Although the report takes a critical stand towards these methods, it refuses to condemn them categorically and to demand an immediate ban on them. On the contrary, it considers them legitimate methods of police investigation, provided that they are subject to strict terms and limitations. There are no guarantees and limitations on such fascist-inclined methods, nor can there be any.
That is why the Greek Communist Party voted against the report. It calls on the workers to raise their heads high and, with disobedience, to break and overturn the EU of repression, prosecutions, terrorism and violations of democratic rights and freedoms.
in writing. - British Conservatives support initiatives to ensure success in the fight against fraud in the context of the EU budget. In this respect, there are a number of sensible proposals contained in this report, including the strengthening of the independence of OLAF.
We wish to make clear, however, our opposition to the creation of a European Public Prosecutor, and therefore the proposal contained in paragraph 57 of the report.
in writing. - I visited the horticulturalist producer Johnson of Wixley in my constituency last week, where they expressed concerns about some elements of the recent pesticides package, particularly the strict cut-off criteria on certain pesticides where there are, as yet, no substitutes.
However, I was pleased that, in this case, the proposal seems to be less controversial. With consensus seemingly breaking out between Parliament and Council, I was pleased to be able to support the Council's text and the agreed amendments, even if the latter were, in the end, not adopted.
Regular collection and dissemination of data on the use of pesticides should help increase awareness and control of pesticide use, and play a small but significant role in ensuring that pesticides are safe both to human health and the environment, whilst avoiding the concerns expressed about the previous package.
I voted for the amendments to the recommendation for second reading in the report on statistics on plant protection products. I believe that this report will supplement other existing initiatives on pesticides, agreed at the end of last year.
This report makes several important amendments, such as, for example, changing the words 'plant protection products' to 'pesticides', extending the scope to include biocidal products, and including pesticides for commercial non-agricultural uses. With this regulation, the European Union will ensure much safer use of pesticides.
in writing. - (DE) The Regulation concerning statistics on plant protection products is part of the review of European plant protection products policy, of which the Approval Regulation and the Directive on the sustainable use of pesticides, which were successfully adopted at the beginning of the year, also form part.
The objective is to reduce the negative effects of plant protection products as much as possible by reducing the risks. In order to measure this we need indicators and in order to develop these indicators we need reliable data, determined by statistics, which ensure comparability between Member States. That is why I voted in favour of the report. However, we must not forget that only those who market the products in accordance with the regulations will provide data. Up-to-date reports on the Europe-wide illegal trade in pesticides indicate that this needs to be brought more firmly into our sights. The same applies to the importing of products from third countries. We need to step up our controls in this regard.
Our stringent European approval procedure guarantees the comprehensive protection of people and the environment. Anyone who sells or uses plant protection products without approval and anyone who does not adequately check residue limits not only creates avoidable risks, but also brings the manufacturer of the product and the agricultural industry into disrepute. Existing law provides a sufficient level of protection in this regard. However, it must be complied with and monitored.
I voted for the proposal on ecodesign of energy related products as current patterns of consumption have very significant environmental impacts, principally through the emission of greenhouse gases and pollution.
I believe it is important to change consumption and production habits, without this leading to significant additional costs for both companies and households.
I voted for the report on harmonised conditions for the marketing of construction products to promote the movement and use of this type of product. The use of a common technical language to indicate the performance of construction products clarifies and simplifies the conditions of access to CE marking, ensuring greater safety for users.
I am very pleased that today's plenary session has eliminated some serious shortcomings from the proposed regulation on harmonised conditions for the marketing of construction products, which were inserted into this technical standard by the socialist rapporteur. The shadow rapporteur Zita Pleštinská deserves our applause. It is thanks to her professional experience and diligence in the Committee on Internal Market and Consumer Protection that the current version is of a professional standard. Through harmonisation and the CE mark for batch production there will be simplification and reduced costs particularly for small firms. The disparate requirements of the 27 Member States will no longer apply. The CE mark of conformity for batch production provides a sufficient guarantee that products conform to European standards. Harmonisation is not necessary for prototypes and one-off products. Only if construction products are imported into countries where there is an earthquake risk, for example, will they have to fulfil the requirements for those specific conditions as well. I appreciate the Czech Presidency's support for this version.
in writing. - (IT) Thank you, Madam President. I voted for the report.
The core subject-matter of Regulation (EC) No 2560/2001 is cross-border transfers and cross-border electronic payment operations. The regulation was adopted on 19 December 2001 and its aim is to ensure that the cost of a cross-border payment is the same as a payment made within a Member State.
Up until 1 January 2006, it applied only to transfers, withdrawals from automatic teller machines and to payments made with a debit or credit card up to EUR 12 500 in EU countries, whereas, from that date, the amount has been increased to EUR 50 000. This change has led to a fall in prices and greater competition on the payment services markets. Regulation (EC) No 2560/2001 also has drawbacks, however, such as the failure to define 'corresponding payments' and the failure to include a review clause, and it is necessary to take action on these points immediately.
I would like to conclude by saying that we are in favour of the proposals to update and amend Regulation (EC) No 2560/2001, since it is our duty to make cross-border payment transactions easier and more economical.
I voted for the Schnellhardt report on the regulation laying down health rules as regards animal by-products not intended for human consumption, as I consider that the proposals contained in this document will substantially improve the safety of these products, particularly by ensuring traceability throughout the treatment process. Food safety and consumer protection in the EU will thus be reinforced.
This report will enable the European Union to equip itself with a more precise legislative framework with which to increase the level of safety throughout the food production and distribution chain. The merits of this text are that it proposes a method that is based more on risks and controls, and makes the regulations on animal by-products and the legislation on hygiene more consistent, while also introducing additional rules on the traceability of animal by-products.
I can also tell you that Mr Schnellhardt's previous report on the hygiene of foodstuffs (2002) had a very positive impact by making the European game sector aware of its responsibilities. The transposition of this regulation into national law has had positive effects on the ground, including by improving the training of seven million European hunters, who, as a result of working in that environment all the time, are in a position quickly and effectively to detect health crises affecting wild fauna.
I therefore support this report, which will enable the European Union to better anticipate and react to any potential food crises linked to products of animal origin.
I voted for this report because in Romania as well as in other Member States we are sometimes faced with crises which affect public and animal health safety in relation to animal products, such as transmissible spongiform encephalopathy, dioxin, swine fever and foot-and-mouth disease. Such crises can also have a wider adverse impact on the socio-economic situation of farmers and the industrial sectors affected, including a decline in consumer confidence in the safety of animal products. Disease outbreaks can also have adverse consequences for the environment: disposal of the bodies and biodiversity. We needed to review the regulation on animal by-products (ABP) not intended for human consumption from a legislative perspective.
This will therefore resolve problems linked to differences in interpretation of the scope of the regulation and the problems caused by this, such as: distortion of competition and the different levels of protection against the risks to public and animal health; ABP classification based to a larger extent on risks; clarification of derogations (e.g. impact of ABPs on research, disease outbreaks, natural disasters); reduction in the administrative burden by eliminating the duplication of permits for certain types of economic units.
The review upholds the principles used to regulate in the EU the use, processing, disposal, traceability and allocation of ABPs not intended for human consumption, thereby ensuring a high level of food safety and consumer protection.
This report concerns the draft European Parliament legislative resolution on the proposal for a Council directive amending Directive 2003/48/EC on taxation of savings income in the form of interest payments.
I voted for this report on the taxation of savings income in the form of interest payments, because it reinforces the principles of transparency and fiscal justice.
The Hamon report advocates the general use of exchange of information, which is a bureaucratic and ultimately inefficient system. I am in favour of a withholding tax, that is, enabling each citizen to pay his tax in full to the Member State of which he is a taxpayer, by paying a reasonable tax (20 or even 25%). This tax should be applied to natural and legal persons, should be collected at source by the financial body where money (securities, bonds, and so on) is managed, and should be transferred to the taxpayer's taxation department. Ideally it should be made a Community resource.
in writing. - (SV) It is crucial that we tackle tax fraud within the Member States of the EU. However, the Commission's proposal and the committee's report have been overloaded with wordings which, if they were to be given backing in this House, would only contribute to an over-regulation of EU cooperation.
We have voted against the report as a whole and request a thorough overhaul of the entire legislative proposal.
in writing. - I support this proposal on taxation of savings income in the form of interest payments, with a view to closing existing loopholes and eliminating tax evasion. Experience has shown that the current directive can be circumvented allowing the wealthiest to evade paying taxes whilst those earning much less continue to pay their taxes, this proposal will start to bring an end to this process.
in writing. - This report recognises the reaction of global leaders that tax havens are a part of a global economy which should contribute positively to the wider interests. Much work has been done already on withholding taxes, and this report adds to the current interest in raising transparency of savings and transactions in such tax havens. It is particularly important to the issue of dealing with corporate and individual tax avoidance.
in writing. - (SV) It is very important to create sound systems which prevent tax fraud. This applies, in particular, to value added tax. However, we believe that, in their current form, the Commission's proposal and the report before us raise more questions than they provide answers to. The EU has a long-term ambition to reduce the regulatory burden. The Commission's proposal seems to be heading in the opposite direction and runs the risk of increasing the administrative burden, in particular for small businesses in Europe. The proposal also contains wordings which will result in large changes to Swedish legislation.
We have chosen to vote against this report at first reading, but nevertheless look forward to the Commission's original proposal being developed further in a constructive manner.
in writing. - The EPLP welcomes Mr Visser's report into tax evasion linked to import and other cross-border transactions. Although VAT is sometimes complex, its effects across borders may cause specific problems which this report helps to identify and clear up.
in writing. - The EPLP can support this report in terms of the wider perspective of Member State economic actions during the current economic crisis. While Eurobonds may be regarded as a clever idea which can deliver funds to governments, there seems no legal base on which this can be achieved, so it looks unlikely that this option can be exercised.
I voted for the report on nanomaterials as nanotechnologies promise fantastic results, particularly in energy and the development of biomedicine. However, I feel it is important to ensure the safety of products before they are placed on the market, bearing in mind that nanotechnologies involve risks that are not yet fully understood.
Materials made of particles which measure less than 10-9 m are called nanomaterials. They occur in free form or as nanoparticle emissions in a matrix of other materials, such as composites.
These are nanomaterials obtained with 'top-down' technology and the use of high-energy attrition.
Nanoparticles have a high surface area and significant surface energy, which give them the following characteristics:
ability to catalyse chemical reactions;
significant reactivity (potential);
can easily penetrate living cells.
Uncontrolled release of free nanoparticles into the environment may be hazardous to health. Free nanoparticles of various materials may cause carcinogenic chemical reactions if they enter living cells, but this has not been confirmed.
Sources of nanoparticles released into the environment include:
products manufactured by the 'top-down' method, for example nano zinc oxide particles used in UV filter creams, and bacteriocidal additives such as silver nanoparticles;
unintended by-products in the form of nanoparticles, for example as a result of combustion, friction of tyres, and other uncontrolled processes which create nanoaerosols by Brownian motion.
Will the use of nanoparticles in sun lotions, whose purpose is to block ultraviolet radiation, cause side effects on health? This can and should be investigated.
Does the catalytic action of the nanoaerosols which are all around us have dangerous effects on health? This, too, requires urgent scientific research, which, however, is difficult to conduct, for physical and chemical reasons.
in writing. - (NL) This resolution certainly contains a few positive elements, such as a call to reinforce Frontex's mandate and to take initiatives for a European internal security policy, which should complement national security plans.In the end, I decided to vote against it, though, because I find it totally unacceptable that this Parliament, which, after all, is supposed to represent Europe's citizens, should tenaciously cling to the Lisbon Treaty.The appeal to submit proposals at the earliest opportunity to make the import of foreign workers easier likewise failed to meet with my approval.
in writing. - (NL) Although I voted against this resolution, I wanted to make clear that it certainly contains many positive elements, not least with regard to the reinforcement of Frontex and a better, complementary European internal security policy. The key problem for me, though, remains the fact that Parliament tenaciously clings to the Lisbon Treaty as if it were the great saviour. Naturally, we will not make any progress in this way. It remains a fight to the finish, and eventually, only democracy and the credibility of a democratic European project are set to suffer. Needless to say, I completely disagree with extending the application of the 'blue card' system. This is something I feared from the beginning, and this fear has become reality. As ever, the typical European salami policy, whereby decisions are taken piecemeal and the effects of subsequent decisions are kept secret in the meantime, must be rammed down our throats.
The G20 Summit and the awareness of the need for a coordinated and cooperative response to the current world economic situation are an expression of the positive side to globalisation. No longer are there solitary powers, independent economies or dispensable globalised countries. On the contrary, those countries experiencing much worse conditions than these 'victims' of the crisis, but which have not been involved in globalisation, as is the case with most of the African countries, still have their problems and remain outside the solution. That is the problem to which no solution is being given.
The other lesson of these times is that the only alternative to the market economy is a market economy that functions better. That is the road to be taken.
Finally, I must underline that the capacity to respond to the crisis very much depends on whether or not there is the capacity to reform national economies and create conditions of flexibility. At the same time as responding to the financial crisis, we need to respond to the paradigm shift in the world economy. Otherwise, we will experience a deep but cyclical crisis, without solving the structural problems in our economies.
in writing. - I agree with the recommendations emerging from this resolution, which comes at an urgent time to address the financial crisis.
It must first be said that we are not through the crisis yet and that the authorities cannot relax in the thought that it will pass.
Several key aspects are important to be acted on.
First, dealing with 'systemic risks': the international institutions need to be strengthened to face future threats. Inside the EU a sole authority such as the ECB must be considered for reasons of coordinating strong actions when urgently required.
Secondly, the revamping of existing legislation and introduction of new legislation which recognises the specific needs of sectors of the financial services industry, in particular Solvency II and CRD, are vital elements which contribute to the management of risk. Also, credit rating agencies are now going to be regulated.
On the fiscal measures currently being envisaged by Member States, it is important to continue with sensible, balanced approaches which also do not add up to protectionism.
We will face rising unemployment and falling demand. Social policies, too, have to reflect the concerns of European citizens and need to be of higher concern than seems apparent from the recommendations currently known.
in writing. - (IT) The Western Balkans region has for years been the scene of the most barbarous massacres in Europe. The prospect of membership of the EU represents, as things stand, the main guarantee of stability and reform.
Some progress still needs to be made: we should remember that neighbourhood and cooperation policies underpin the region's progress towards EU membership and that in the Western Balkans region certain bilateral issues between the various states, both Community and non-Community, are still to be resolved.
The influence of the EU, however, and its ability to act as a mediator, supporting the reforms underway in the Balkans, will allow those states to fully meet the Copenhagen criteria and to join the EU as fully-fledged members.
To support ever-increasing integration, chiefly between young people, it is our duty to back the increase in funding and the number of study grants available in the EU for students and researchers from the western Balkans within the framework of the Erasmus Mundus programme. This will not only represent another educational opportunity for many youngsters, but it will allow many young people to get to know personally other people of their own age within the EU, so that they feel themselves to be full citizens of Europe, each with his own identity, but united in diversity.
in writing. - (NL) All in all, this resolution has been drafted in balanced terms. Nevertheless, I voted against it because a 'yes' vote would imply that I support the Lisbon Treaty and the accession of all the Western Balkans countries. Both my party and the absolute majority of Europeans are opposed to the Lisbon Treaty, should they be given the opportunity to vote, and to further accessions. This Parliament may ignore the wishes and lamentations of the European citizen, but I certainly do not.
in writing. - (EL) The PASOK parliamentary group in the European Parliament voted in favour of the report on the Western Balkans because it is an important report, in that it clearly underlines the European prospects of the Balkans, which is the standard view taken by PASOK. At the same time, however, it notes that finding a solution to bilateral differences comes within the framework of good neighbourly relations and must be a precondition to the opening of and progress in accession negotiations.
in writing. - (NL) Two key reasons prevented me from supporting this resolution. First of all, I think we need an absolute ban on enlargement, except for Croatia. We should first try to keep the 25 or 26 current EU Member States on track and make them run efficiently. Rushing to further enlargements and a Lisbon Treaty that has come about in an undemocratic manner is absolutely not the way forward. There is no doubt that the forthcoming European elections will once again reveal the voters' large-scale apathy where European issues are concerned. What do we expect, though, when voters see that their views are not taken into consideration anyway?
in writing. - (NL) I voted against this report. After all, the paragraph which states that European integration is in the interests of the entire population of the Western Balkans and which regrets that the politicians of Bosnia-Herzegovina state it as their objective to accede to the EU out of short-sighted and nationalistic motives indicates that a vote for this resolution would have been a vote for Bosnia's accession to the EU.
Taking the view that Europe is in urgent need of bringing a halt to enlargement, I have voted against this resolution.
in writing. - (NL) Bosnia-Herzegovina is mainly inhabited by three peoples, none of whom are in the majority in that country. Some of these people feel a very strong bond with Serbia, others with Croatia and a third group would like to underline its own independent Bosnian identity. In actual fact, this is a pocket-sized Yugoslavia, a federation in which different peoples have the option of either living together peacefully or battling out internal conflict over their territory.
Since Yugoslavia fell apart in 1992, attempts have been made to make a united state out of Bosnia-Herzegovina, but to no avail. I do not expect this to be possible in the near or distant future. Agreement among three peoples and their political leaders on effective governance is only possible when nobody feels threatened any more by the others or by the outside world.
Only when the EU's High Representative and foreign military have withdrawn from this country will a compromise be possible. Until then, this period of stagnation will persist. That is why I do not agree with the proposed resolution on this country, which can only lead to the continuation of the protectorate and, consequently, stagnation.
in writing. - I supported the Beer report on non-proliferation of nuclear weapons, including Amendments 5 and 8 that called for Europe to become a nuclear weapons free zone, because I am in favour of nuclear disarmament. I welcome President Obama's initiative in this regard. Yet the US and others are still in denial, firstly about Israel's massive nuclear weapons capacity that underpins Iran's drive to become a nuclear weapons power.
Secondly, the world's major proliferation in the past decades has not been Pyongyang but Pakistan. A.Q. Khan and the leaders of Pakistan, supposedly allies of the West, have done more to make our world more dangerous than any of the 'states of concern' or the whole 'axis of evil' together.
in writing. - Labour MEPs stand by our commitments on disarmament and the undertakings set out in Article VI of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), which is the cornerstone of the global non-proliferation and disarmament regime. Labour MEPs are committed to a world in which there is no requirement for nuclear weapons.
Although we acknowledge the proposal for a Nuclear Weapons Convention, Britain is concerned that we do not risk at this time diverting attention from, or undermining, the NPT and so warmly welcome the European Parliament resolution to restate our backing as a Parliament to this Treaty. We warmly welcome President Obama's and Prime Minister Gordon Brown's recent statements calling for nuclear reductions and Labour MEPs will continue to give our strong backing to all moves to reduce nuclear stockpiles and avoid proliferation, and we will continue to hold all states accountable to their NPT obligations.
Our legitimate desire to see a world and continent rid of nuclear weapons must be matched with proof of a responsible and mature understanding of the realities around us. It is clear that the biggest threats come from two directions: nuclear weapons that are in the hands of undemocratic regimes which are answerable to no one and the irresponsible use of civilian nuclear resources. The Non-Proliferation Treaty is the right framework where we have addressed these concerns and which we can continue to build on.
I voted in favour of Mrs Beer's report and I would like to stress that the importance of this document is due precisely to the obvious need to increase the use of nuclear energy for civilian purposes. We are well aware of the problems that arise from a lack of energy independence. We are also just as aware of the contribution of nuclear energy as a clean form of energy to the battle against global warming. Nowadays, the only way to generate clean energy on a large scale is to use nuclear. I hope that we will have the framework for using it safely in order to meet the needs of developing economies and European citizens.
in writing. - Conservatives have been consistent advocates of a strong non-proliferation regime and a multilateral approach toward nuclear-weapon reduction, firmly opposing any proposals aimed at unilateral nuclear disarmament. We welcome a new drive to improve the Nuclear Non-Proliferation Treaty, including a Security Council resolution to close loopholes in the existing legal framework. However, we reject the implication that the EU should replace Member States as the major actor in the process. Only two EU members are nuclear-weapon states (NWS), with an additional four participating in NATO nuclear weapons sharing. We do not support the proposal that the UK should dismantle fissile material production facilities. The report also pays insufficient attention to the danger of proliferation by terrorists and rogue states, as opposed to retention or replacement of weapons by the existing five NWS. Several amendments would have considerably worsened the report, including the proposal that the EU should become a 'nuclear-weapons-free zone'. For these reasons, taking into account that there is much in the report we can support, the British Conservative delegation abstained.
in writing. - (IT) Committee on Legal Affairs.
Thank you, Madam President. I am voting for the Frassoni report, which reminds us of the fundamental role that the European Parliament, national parliaments and national courts must play in the application of Community law.
I agree that we must remind the Commission of the possibility of having a system that clearly indicates the various means of recourse available to citizens. This system could take the form of a joint EU portal, or of a single online contact point providing assistance to citizens.
Citizens should have the same level of transparency, whether they are submitting a formal complaint or exercising their right to submit a petition, on the basis of the Treaty; clear information should therefore be made available to the Committee on Petitions on the state of progress of infringement proceedings which are also relevant to pending petitions. Signatories must be kept fully informed of the state of progress of their complaints, at the expiry of each predetermined deadline.
Summaries should be be prepared and made available to the public via a single access point. Furthermore, these summaries ought not to disappear once the legislative procedure has been completed, at the very moment when they assume greater importance for the public and businesses.